Citation Nr: 0932653	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  06-38 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The appellant had active duty for training from November 1958 
until April 1959.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a April 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Phoenix, 
Arizona.


FINDING OF FACT

Bilateral hearing loss disability was not manifest during 
service and is not attributable to service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in, or 
aggravated by, service. 38 U.S.C.A § 1131 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Board acknowledges that, in the present case, complete 
notice was not issued prior to the adverse determination on 
appeal.  Under such circumstances, VA's duty to notify may 
not be "satisfied by various post-decisional communications 
from which a claimant might have been able to infer what 
evidence VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the appellant in December 2004 and September 2009 that 
fully addressed all notice elements.  The letters informed 
the appellant of what evidence was required to substantiate 
the claim and of the division of responsibility between VA 
and a claimant in developing an appeal.  Therefore, the 
appellant was "provided the content-complying notice to 
which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Furthermore, the claim was readjudicated with the issuance of 
a supplemental statement of the case in March 2009.  
Consequently, the Board finds that any timing deficiency has 
been appropriately cured and that such deficiency did not 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Based on the foregoing, adequate notice was provided to the 
appellant prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  To that end, VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159 (2008). Records from the 
appellant's private physician have been obtained. The 
appellant was afforded a VA examination in April 2006 in 
which the examiner was provided the c-file for review, took 
down the appellant's history, and reached a conclusion based 
on her examination that is consistent with the record.  The 
examination is found to be adequate.

After consideration, the Board finds that VA has satisfied 
its duties to notify and to assist the claimant in this case. 
No further assistance to the appellant with the development 
of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the appellant's statements in support of the claim are 
also of record, including testimony provided at a February 
2009 hearing before the undersigned.  The Board has carefully 
considered such statements and concludes that no available 
outstanding evidence has been identified.

The Board notes that service treatment records are 
unavailable.  After conducting a search, the National 
Archives and Records Administration (NPRC) concluded that the 
appellant's service treatment records could not be located 
and were possibly destroyed in a 1973 fire at the NPRC in St. 
Louis, Missouri.

The Court has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule where 
applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The analysis below has been undertaken with this 
heightened duty in mind. The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).

Neither the appellant nor his representative has indicated 
that the appellant has additional records in his possession.  
The appellant identified the possible location of additional 
records, and VA made attempts to acquire such records 
pursuant to its VCAA obligation discussed above.  Where such 
attempts were unsuccessful, the  appellant was notified and 
given the opportunity to further direct VA towards sources of 
medical records in support of his claim.  The Board finds 
that it can consider the merits of this appeal without 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual and Legal Analysis

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, __ F.3d __ (C.A. Fed. 2009) 
(March 5, 2009).  The absence of any one element will result 
in the denial of service connection. Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) 
(2008). That is to say, when a claim is based on a period of 
ACDUTRA, there must be evidence that the individual concerned 
died or became disabled during the period of ACDUTRA as a 
result of a disease or injury incurred or aggravated in the 
line of duty.  In the absence of such evidence, the period of 
ACDUTRA would not qualify as "active military, naval, or air 
service" and the claimant would not achieve Veteran status 
for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); 
Mercado-Martinez, 11 Vet. App. at 419.

The appellant contends to suffer from a hearing loss 
disability as a result of active duty.  Specifically, he 
stated at a February 2009 hearing before the undersigned that 
his hearing was damaged due to noise exposure during a period 
of ACDUTRA at Fort Knox in 1959.

As indicated above, the appellant's service treatment records 
are not available for review.  Based on the foregoing a 
hearing loss disability has not been shown in service.  
However, this does not in itself preclude a grant of service 
connection.  Again, service connection may be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  A review of the post-service evidence 
leads to the conclusion that currently diagnosed hearing loss 
disability is related to active service, for the reasons 
discussed below.

Following service, the first record of a hearing loss 
disability is in 1983.  On audiological evaluation in 1983, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
55
65
80
LEFT
5
10
55
75
90

In September 1987, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
50
75
80
LEFT
10
10
55
65
90

In September 1988, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
50
75
75
LEFT
20
15
50
75
90

On VA audiological evaluation in April 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
75
95
95
LEFT
30
40
70
85
100

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 in the left ear.  The VA 
examiner noted that the appellant reported in-service noise 
exposure to tank fire and post-service exposure to heavy 
equipment in a tire factory.  The examiner diagnosed the 
appellant with mild sloping to severe sensorineural hearing 
loss, bilaterally.  The examiner went on to opine that she 
was not able to determine the etiology of the appellant's 
hearing loss.  She indicated that although it is possible 
that the hearing loss was incurred in the service, the ratio 
of possibility is so difficult to determine that any attempt 
to do so would be speculative.

In a November 2004 statement, the appellant claimed that 
while at Fort Knox in January 1959 he rode in tanks during 
training exercises.  He recalled that when the 90-mm guns of 
the tanks were fired, he immediately felt his ears become 
stopped up and that this problem has been constant ever since 
service ended.  The appellant reported that while in service 
he underwent audiological testing after complaining of 
blocked ears.  VA has attempted to locate such records of 
audiological testing but has been informed that these records 
were likely lost to fire.

The appellant also stated that he saw a specialist shortly 
after leaving the Army, but was told nothing could be done 
about his hearing loss.  Neither the appellant nor VA have 
been able to acquire records from this physician.  Because he 
had been told no treatment was available, the appellant 
admitted that did not see another physician regarding the 
disability until many years later.

In considering the lay and medical history as detailed above, 
the Board notes that the amount of time that elapsed between 
military service and first post-service treatment can be 
considered as evidence against the claim. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board also 
recognizes that the appellant is competent to give evidence 
about what he experienced.  See Layno v. Brown, 6 Vet. App. 
465 (1994).  Moreover, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that in certain 
situations, lay evidence can even be sufficient with respect 
to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Similarly, the U.S. Court of Appeals for Veterans Claims has 
held that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

Here the Board is presented with little evidence to support 
the claim other than the appellant's statements.  We 
recognize that the service treatment records are not 
available, however, we are also presented with no objective 
evidence of hearing loss within one year of separation.  In 
fact objective evidence of hearing loss does not exist until 
many decades after separation.  Furthermore, treatment 
records from the 1980s do not hint at a remote in-service 
onset of hearing loss.  As noted, by the VA examiner, the 
appellant has a history of in-service and post-service noise 
exposure.  Any attempt to attribute the current hearing loss 
disability would be speculative.  To the extent that the 
appellant may assert that he had hearing loss since service, 
we find that the absence of earlier post-service proof of 
such disability is a factor to be considered and undermines 
his credibility.  See Savage v. Gober, 10 Vet. App. 488 
(1997); Buchanan v. Nicholson, 451 F.3d 1331 (2006).

In conclusion, the preponderance of the evidence is against 
the claim and the benefit of the doubt rule is not 
applicable.   38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).  Accordingly, service connection 
for a bilateral hearing loss disability is denied.

ORDER

Service connection for a bilateral hearing loss disability is 
denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


